          Case 1:19-cr-00270-NONE-SKO Document 27 Filed 11/25/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00270-NONE-SKO
12                                 Plaintiff,
                                                          STIPULATION REGARDING EXCLUDABLE
13                          v.                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                          FINDINGS AND ORDER
14   JOSEPH D. SANFORD,
                                                          DATE: November 30, 2020
15                                                        TIME: 1:00 p.m.
                                  Defendant.              COURT: Hon. Sheila K. Oberto
16

17
            This case is set for a status conference on November 30, 2020. On May 13, 2020, this Court
18
     issued General Order 618, which suspends all jury trials in the Eastern District of California until further
19
     notice and allows district judges to continue all criminal matters, excluding time under the Speedy Trial
20
     Act with reference to the court’s prior General Order 611 issued on March 17, 2020, the court’s
21
     subsequent declaration of a judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit
22
     Judicial Council’s Order of April 16, 2020 continuing this court’s judicial emergency for an additional
23
     one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021, with
24
     additional findings to support the exclusion in the Judge’s discretion. This and previous General Orders
25
     were entered to address public health concerns related to COVID-19.
26
            Although the General Orders address the district-wide health concern, the Supreme Court has
27
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
28
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00270-NONE-SKO Document 27 Filed 11/25/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00270-NONE-SKO Document 27 Filed 11/25/20 Page 3 of 4


 1 continuance must be “specifically limited in time”).

 2                                               STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 4 through defendants’ counsel of record, hereby stipulate as follows:

 5         1.      By previous order, this matter was set for a status conference on November 30, 2020.

 6         2.      By this stipulation, defendant now moves to continue the status conference to January 20,

 7 2021, at 1 p.m. and to exclude time between November 30, 2020, and January 20, 2021, under Local

 8 Code T4.

 9         3.      The parties agree and stipulate, and request that the Court find the following:

10                 a)     Counsel for defendant desires additional time to confer with his client, review the

11         plea offer with him, conduct further investigation, and reach a potential resolution.

12                 b)     Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny him/her the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                 c)     The government does not object to the continuance.

16                 d)     In addition to the public health concerns cited by General Order 617, and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because the defendants do not consent to proceed using videoconferencing or telephone

19         conferencing pursuant to General Order 614.

20                 e)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of November 30, 2020 to January 20,

25         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code

26         T4) because it results from a continuance granted by the Court at defendant’s request on the basis

27         of the Court’s finding that the ends of justice served by taking such action outweigh the best

28         interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00270-NONE-SKO Document 27 Filed 11/25/20 Page 4 of 4


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5
      Dated: November 24, 2020                                  MCGREGOR W. SCOTT
 6                                                              United States Attorney
 7
                                                                /s/ KAREN A. ESCOBAR
 8                                                              KAREN A. ESCOBAR
                                                                Assistant United States Attorney
 9
10
      Dated: November 24, 2020                                  /s/ JESSE J. GARCIA
11                                                              JESSE J. GARCIA
12                                                              Counsel for Defendant
                                                                JOSEPH D. SANFORD
13

14
                                                        ORDER
15

16 IT IS SO ORDERED.

17
     Dated:        November 24, 2020                                 /s/   Sheila K. Oberto            .
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
